OPINION — AG — ** PUBLIC TRUSTS — INSPECTION OF RECORDS — MAKING OF COPIES — RESTRICTIONS ** UNDER 60 O.S. 1976 Supp., 178 [60-178], A PUBLIC TRUST IS OBLIGATED TO ALLOW MEMBERS OF THE GENERAL PUBLIC, DURING REGULAR OFFICE HOURS, TO INSPECT RECORDS OR MEETINGS MINUTES OF THE PUBLIC TRUST, WHICH INCLUDES THE MAKING OF COPIES OF INFORMATION FROM SUCH RECORDS OR MINUTES AT THE EXPENSE OF EACH MEMBER OF THE GENERAL PUBLIC, SUBJECT TO REASONABLE RESTRICTIONS AND CONDITIONS AS MAY BE NECESSARY FOR THE PRESERVATION OF THE RECORDS OR MINUTES AND FOR THE PROTECTION OF THE TRUST IN THE ORDERLY ADMINISTRATION OF ITS AFFAIRS. (PUBLIC INSPECTION OF RECORDS, OPEN RECORDS) CITE: OPINION NO. 66-292, OPINION NO. 76-118, OPINION NO. 75-218, 51 O.S. 1971 24 [51-24] (GERALD E. WEIS)